        Case 7:19-cv-02697-GHW-KHP Document 27 Filed 06/26/20 USDCPageSDNY
                                                                        1 of 2
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
UNITED STATES DISTRICT COURT                                     DATE FILED: 6/26/2020
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X MEMORANDUM ENDORSED
DORIS MONROY SANTOS,

                           Plaintiff,                                 Civil Action No.:
                                                                      7:19-cv-02697-GHW-KHP

         - against -

COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.

-----------------------------------------------------------X

                                 PLAINTIFF’S UNOPPOSED MOTION
                                TO RESCHEDULE ORAL ARGUMENT

         Plaintiff, by her attorneys, respectfully requests an adjournment and rescheduling of the

oral argument currently scheduled in this case for June 26, 2020 at 3:00 P.M. Counsel for

Plaintiff currently has a conflict with this date. However, counsel for Plaintiff is available to

appear by telephone at a rescheduled oral argument on July 1, 2, 7, and 8. This firm has

contacted counsel for Defendant, who has advised that she is available for a rescheduled oral

argument on all of these dates as well.

Dated: June 25, 2020                                           Respectfully submitted,

                                                      By:      /s/Charles E. Binder
                                                               CHARLES E. BINDER
                                                               Law Office of Charles E. Binder
                                                               And Harry J. Binder, LLP
                                                               485 Madison Avenue, Suite 501
                                                               New York, NY 10022
                                                               (212)-677-6801
                                                               Fedcourt@binderlawfirm.com
               Case 7:19-cv-02697-GHW-KHP Document 27 Filed 06/26/20 Page 2 of 2



                                            CERTIFICATE OF SERVICE

                 I hereby certify that, on this 25th day of June, 2020, I electronically filed Plaintiff’s

        Unopposed Motion to Reschedule Oral Argument with the Clerk of Court using the CM/ECMF

        system, which will send notification at the time of such filing to all registered case participants.




Application granted. The telephone conference scheduled for June 26, 2020 is adjourned to July 1, 2020 at 3 p.m.

The Clerk of Court is directed to terminate the motion pending at Dkt No. 26.

SO ORDERED.                                                           _____________________________________
                                                                              GREGORY H. WOODS
Dated: June 26, 2020
                                                                             United States District Judge
